


RESTRICTED STOCK AWARD
granted under the
LPL Financial Holdings Inc.
2010 OMNIBUS EQUITY INCENTIVE PLAN


Grant of Restricted Stock.
This certificate (the “Agreement”) evidences an award of Restricted Stock (this
“Award”) granted by LPL Financial Holdings Inc., a Delaware corporation (the
“Company”), on [•] (the “Grant Date”) to [•] (the “Participant”) pursuant to the
Company's 2010 Omnibus Equity Incentive Plan(as from time to time in effect, the
“Plan”). The Award consists of [•] shares (the “Shares”) of Stock, subject to
restrictions described in this Agreement and the Plan in addition to such other
restrictions, if any, as may be imposed by law.


Terms and Conditions.
It is understood and agreed that the Shares are subject to the following
additional terms and conditions:


(a)     Vesting and Forfeiture. Subject to the following provisions and the
other terms and conditions of this Award and the Plan, the Shares shall vest in
full on the second anniversary of the Grant Date (the “Vesting Date”), provided
that the Participant has been continuously serving as a director of the Company
at all times between the Grant Date and the Vesting Date. Notwithstanding the
foregoing, all unvested Shares shall vest upon the occurrence of a Change in
Control prior to the Vesting Date, provided that the director remains in service
at such date. Upon the termination of the Participant's Service prior to the
Vesting Date for any reason, the Shares which are not vested at the time of such
termination, shall be automatically and immediately forfeited to the Company
without payment or consideration to the Participant.


(b)     Certificates. Each certificate issued in respect of Shares shall be
deposited with the Company, or its designee, together with, if requested by the
Company, a stock power executed in blank by the Participant, and shall bear a
legend determined by the Company that discloses the restrictions on
transferability imposed on such Shares. Upon the vesting of the Award and the
satisfaction of any withholding tax liability pursuant this Agreement and the
Plan, a certificate or certificates evidencing such Shares shall be delivered to
the Participant or other evidence of unrestricted Shares shall be provided to
the Participant.


(c)    Transferability. The Award may be transferred only as the Administrator
expressly provides in writing.


(d)    Taxes. The Administrator will make such provision for the withholding and
payment of taxes as it deems necessary. Such taxes shall be remitted to the
Company by cash or check acceptable to the Administrator or by other means
acceptable to the Administrator.














--------------------------------------------------------------------------------




Provisions of the Plan.


This Award is subject to the provisions of the Plan, which are incorporated
herein by reference. A copy of the Plan as in effect on the Grant Date has been
furnished to the Participant. The Participant agrees to be bound by the terms of
the Plan and this Agreement. For purposes of this Agreement and any
determinations to be made by the Administrator, the determinations by the
Administrator shall be binding upon the Participant.


Definitions.
Initially capitalized terms shall have the meanings set forth in this Agreement
and initially capitalized terms not otherwise defined herein shall have the
meaning provided in the Plan, and, as used herein, the following terms shall
have the meanings set forth below:
“Change in Control” means the consummation, after the Grant Date, of (i) any
transaction or series of related transactions, whether or not the Company is
party thereto, after giving effect to which in excess of fifty percent (50%) of
the Company's voting power is owned directly, or indirectly through one or more
entities, by any person and its “affiliates” or “associates” (as such terms are
defined in the Exchange Act Rules) or any “group” (as defined in the Exchange
Act Rules) other than, in each case, the Company or an Affiliate of the Company
immediately following the Grant Date, or (ii) a sale or other disposition of all
or substantially all of the consolidated assets of the Company (each of the
foregoing, a “Business Combination”), provided that, notwithstanding the
foregoing, a Change in Control shall not be deemed to occur as a result of a
Business Combination following which the individuals or entities who were
beneficial owners of the outstanding securities entitled to vote generally in
the election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, 50% or more of the
outstanding securities entitled to vote generally in the election of directors
of the resulting, surviving or acquiring corporation in such transaction.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.


LPL FINANCIAL HOLDINGS INC.
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Dated:
 
 





Acknowledged and Agreed:
 
By:
 
 
 
Participant Name:
 
 
 
 
Dated:
 
 





